Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of April
20, 2020 (the “Effective Date”), by and between Gisela Paulsen (“Employee”) and
Exact Sciences Corporation, a Delaware corporation (the “Company,” and together
with Employee, the “Parties”).
WHEREAS, the Company desires to employ Employee as its General Manager,
Precision Oncology, and Employee desires to accept such employment, under this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, the Parties agree as follows:
1.Employment. The Company shall employ Employee as the Company’s General
Manager, Precision Oncology and Employee shall serve the Company in such
position, under this Agreement and subject to the authority and direction of the
Board of Directors of the Company (the “Board”) or its designee. During the
Employment Term, Employee shall (a) devote his or her full-time professional
efforts, attention and energies to the business of the Company, (b) owe an
undivided duty of loyalty to the Company and (c) faithfully and to the best of
Employee’s abilities perform his or her duties hereunder. In addition to
continuing to serve in her roles for the non-profit organizations identified in
Schedule 1 attached hereto, which shall be subject to Employee’s compliance with
the Company’s Conflict of Interest, Code of Business Conduct and Ethics, and all
other relevant policies, Employee may serve as a director or committee member of
other corporations, charitable organizations and trade associations (provided
that the Company is notified in advance of all such positions) and may otherwise
engage in charitable and community activities, deliver lectures and fulfill
speaking engagements (with the prior approval of the CEO), and manage personal
investments, but only if such services and activities do not interfere with the
performance of Employee’s duties and responsibilities under this Agreement.
2.Term of Employment. Employee’s employment (the “Employment Term”) shall
continue until terminated as provided in Section 6 below. A “Separation from
Service” means the termination of Employee’s employment with, and performance of
services for, the Company and each Affiliate. If Employee is employed by, or
performing services for, an Affiliate or a division of the Company or an
Affiliate, Employee shall not be deemed to incur a Separation from Service if
such Affiliate or division ceases to be an Affiliate or division of the Company,
as the case may be, and Employee immediately thereafter becomes an employee of
(or service provider to) the Company or an Affiliate or a successor company or
an affiliate or subsidiary thereof. Approved temporary absences from employment
because of illness, vacation or leave of absence and transfers among the Company
and its Affiliates will not be considered a Separation from Service.
Notwithstanding the foregoing, with respect to any amount or benefit under this
Agreement that constitutes nonqualified deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and that is
payable upon a Separation from Service, “Separation from Service” means a
“separation from service” as defined under Code Section 409A.
3.Compensation. During the Employment Term, Employee shall receive the following
compensation from the Company.
3.1Base Salary. Employee’s annual base salary on Effective Date is five hundred
and fifty thousand dollars and ten cents ($550,000.10), payable in accordance
with the normal payroll practices of the Company (“Base Salary”). Employee’s
Base Salary shall be subject to annual review by the Company’s Chief Executive
Officer (the “CEO”), the Board and its Compensation Committee (the “Committee”).
During the Employment Term, the Company shall periodically, in the discretion
of, and at intervals determined by, the Committee, review the Base Salary amount
to determine any modifications.



--------------------------------------------------------------------------------



In no event shall the Base Salary, following any such modification, be less than
the Base Salary amount for the immediately preceding twelve (12)-month period
other than as permitted in Section 6.1(c) below.
3.2Discretionary Year-End Bonus. Employee shall be eligible to be considered for
a discretionary year-end cash bonus each calendar year (“Year-End Bonus”),
subject to any terms and conditions established for such Year-End Bonus by the
Company, including but not limited to the terms and conditions contained in the
Company’s Year-End Bonus policy or other such communications to employees.
Employee’s target Year-End Bonus percentage for each calendar year shall be
sixty percent (60%) of his or her Base Salary as of January 1 of the applicable
new calendar year. Employee acknowledges that any such Year-End Bonus shall be
entirely within the discretion of the CEO and the Committee based upon the
achievement of goals (including corporate and individual goals) and other
discretionary factors as determined by the Board or the Committee after
consultation with the CEO. Except as otherwise provided in the discretion of the
Committee or in this Agreement, Employee shall not be eligible to be considered
for, or to receive, a Year-End Bonus for any calendar year unless he or she
remains employed with the Company through December 31 of the applicable calendar
year and through the date of payment of such Year-End Bonus. If a Year-End Bonus
is awarded to Employee, it shall be paid no later than March 15 following the
end of the calendar year for which it was awarded. Although the Company
typically prorates any Year-End Bonus awarded if an employee is only employed
for part of the relevant calendar year, the Company will pay Employee a Year-End
Bonus for 2020 that is not reduced to reflect that she was employed by Company
for less than a full year in 2020 (i.e., Employee shall be eligible to earn a
target Year-End Bonus for 2020 in an amount equal to three hundred thirty
thousand dollars and six cents ($330,000.06), which is sixty percent (60%) of
her annual Base Salary).
3.3Equity Incentives.
(a)The Board, upon the recommendation of the Committee, or the Committee, may
grant Employee from time to time options to purchase shares of the Company’s
common stock and other equity compensation plan awards, including restricted
stock units, both as a reward for past individual and corporate performance and
as an incentive for future performance. Such options and other awards, if
granted, shall be pursuant to the Company’s then current equity compensation
plan. For purposes of this Agreement, “Equity Awards” means Employee’s stock
options, stock appreciation rights, restricted stock units (including
performance stock units) and restricted shares (including performance shares),
in each case that are issued and outstanding under a Company equity compensation
plan; and, for the avoidance of doubt, Equity Awards shall not include any
rights or benefits under the Company’s 2010 Employee Stock Purchase Plan, as
amended, or any successor plan thereto. For purposes of this Agreement, a
“Performance Award” means an Equity Award that vests or becomes earned subject
to the attainment of performance goals.
(b)Subject to Board approval, Employee will receive an initial grant of
restricted stock units (“RSUs”) with a value of three million eight hundred
seventy five thousand dollars ($3,875,000) to be settled in shares of the
Company’s common stock based on the 30-day trading average at the time of the
grant, pursuant to the Company’s stock option plan upon commencement of
employment. Twenty-five percent (25%) of the shares underlying the RSUs shall
vest on the first anniversary of the date of the grant and annually thereafter,
subject to the acceleration of vesting (i) as described in Section 6.3 hereof,
(ii) as described in Sections 7.1(d) and 7.2(b) hereof, and (iii) as may be set
forth in the grant agreements issued by the Company, as amended, provided, that
in the event of a conflict between any grant agreement and this Agreement, this
Agreement shall control.
2



--------------------------------------------------------------------------------



4.Benefits.
4.1Benefits. Employee shall be entitled to participate in the sick leave,
insurance (including medical, life and long-term disability), profit-sharing,
retirement and other benefit programs that are generally provided to similarly
situated and performing employees of the Company, all in accordance with the
rules and policies of the Company as to such matters and the plans established
therefore.
4.2PTO and Paid Holidays. Employee shall receive paid time off (“PTO”) and Paid
Holidays (including dates designated as Company-wide holidays and floating
personal holidays) as provided by and subject to the terms of the Company’s
applicable policies. These policies presently provide full-time employees with
four (4) weeks of PTO and twelve (12) Paid Holidays per calendar year (pro-rated
based on start-date).
4.3Indemnification. To the fullest extent permitted by applicable law or the
Company’s articles of incorporation and bylaws, the Company shall, during the
Employment Term and after Employee’s Separation from Service, indemnify Employee
(including providing advancement of expenses) for any judgments, fines, amounts
paid in settlement and reasonable expenses, including attorneys’ fees, incurred
by Employee in connection with the defense of any lawsuit, arbitration, legal or
administrative proceeding, or other claim, or investigation to which Employee is
made, or threatened to be made, a party or witness by reason of being or having
been an officer, director or employee of the Company or any of its subsidiaries
or affiliates as deemed under the Securities Exchange Act of 1934, as amended
(“Affiliates”), or a fiduciary of any of their benefit plans, other than actions
by the Company against Employee alleging breach of this Agreement by Employee.
4.4Liability Insurance. Both during the Employment Term and after Employee’s
Separation from Service, the Company shall cause Employee to be covered under a
directors and officers’ liability insurance policy for his or her acts (or
non-acts) as an officer and/or director of the Company or any of its Affiliates,
as applicable under such policy. Such policy shall be maintained by the Company,
at its expense in an amount and on terms (including the time period of coverage
after Employee’s Separation from Service) at least as favorable to Employee as
policies covering the Company’s other executive officers and directors.
5.Business Expenses. Upon submission of a satisfactory accounting by Employee,
consistent with the policies of the Company, the Company shall reimburse
Employee for any reasonable and necessary out-of-pocket expenses actually
incurred by Employee in the furtherance of the business of the Company or any of
its Affiliates.
6.Separation from Service.
6.1By Employee.
(a)Without Good Reason. Employee may initiate Employee’s Separation from Service
under this Agreement at any time without Good Reason with at least thirty (30)
business days’ written notice (the “Employee Notice Period”) to the Company.
Upon Separation from Service by Employee under this section, the Company may, in
its sole discretion and at any time during the Employee Notice Period, suspend
Employee’s duties for the remainder of the Employee Notice Period, as long as
the Company continues to employ and pay compensation to Employee, including
benefits and equity vesting, throughout the Employee Notice Period.
3



--------------------------------------------------------------------------------



(b)With Good Reason. Subject to Section 7.1 below, Employee may initiate
Employee’s Separation from Service under this Agreement with Good Reason at any
time within ninety (90) days after the occurrence of an event constituting Good
Reason.
(c)Good Reason Defined. “Good Reason” means, provided that Employee has complied
with the Good Reason Process following the occurrence of any of the following
events without Employee’s consent: (i) Employee’s Base Salary is reduced (x) in
a manner that is not applied proportionately to other senior executive officers
of the Company or (y) by more than fifteen percent (15%) of Employee’s then
current Base Salary; (ii) Employee’s duties, authority or responsibilities are
materially reduced or are materially inconsistent with the scope of authority,
duties and responsibilities of Employee’s position; (iii) the occurrence of a
material breach by the Company of any of its obligations to Employee under this
Agreement; or (iv) a relocation of Employee’s principal place of employment by
more than thirty-five (35) miles.
(d)Good Reason Process. “Good Reason Process” means that (i) Employee reasonably
determines in good faith that a Good Reason condition has occurred; (ii)
Employee notifies the Company in writing of the occurrence of the Good Reason
condition within sixty (60) days of such occurrence; (iii) Employee cooperates
in good faith with the Company’s efforts, for a period of not less than thirty
(30) days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (v) Employee Separates from Service for Good
Reason within sixty (60) days after the end of the Cure Period. If the Company
cures the Good Reason condition during the Cure Period, and Employee Separates
from Service due to such condition (notwithstanding its cure), then Employee
shall not be deemed to have Separated from Service for Good Reason.
6.2By the Company.
(a)With Cause. The Company may initiate Employee’s Separation from Service under
this Agreement for Cause immediately upon written notice to Employee.
(b)Cause Defined. “Cause” means any of the following:
i.Employee’s willful failure or refusal to perform Employee’s duties that
continues for more than three (3) days after written notice from the Company;
i.Employee’s willful failure or refusal to follow or comply with any Company
policy, rule or procedure that continues for more than three (3) days after
written notice from the Company;
ii.Employee’s commission of any fraud or embezzlement in connection with
Employee’s duties or committed in the course of Employee’s employment;
iii.Employee’s gross negligence or willful misconduct with regard to the Company
or any of its Affiliates resulting in a material economic loss to the Company;
4



--------------------------------------------------------------------------------



iv.Employee’s conviction of, or plea of guilty or nolo contendere to, a felony
or other crime involving moral turpitude;
v.Employee’s conviction of, or plea of guilty or nolo contendere to, a
misdemeanor the circumstances of which involve fraud, dishonesty or moral
turpitude and that is substantially related to the circumstances of Employee’s
job with the Company;
vi.Employee’s willful and material violation of any statutory or common law duty
of loyalty to the Company or any of its Affiliates;
vii.Employee’s material breach of this Agreement, the Non-Disclosure and
Invention Agreement or the Non-Solicitation Agreement; or
viii.Employee’s material breach of the Company’s policies prohibiting
harassment, discrimination, and/or retaliation, the Company’s Code of Business
Conduct and Ethics, and/or the Company’s Insider Trading Policy.
A Separation from Service for Cause shall be deemed to include a determination
by the Company in its sole discretion following Employee’s Separation from
Service that circumstances existing prior to the Separation from Service or
during the payment of severance benefits would have entitled the Company or an
Affiliate to have terminated Employee’s service for Cause. All rights Employee
has or may have under this Agreement shall be suspended automatically during the
pendency of any investigation by the Company, or during any negotiations between
the Parties, regarding any actual or alleged act or omission by Employee of the
type described in the applicable definition of Cause.
(c)Without Cause. Subject to Section 7.1 below, the Company may initiate
Employee’s Separation from Service under this Agreement without Cause upon at
least thirty (30) days’ written notice (the “Company Notice Period”) to
Employee. Upon any Separation from Service initiated by the Company without
Cause, the Company may, in its sole discretion and at any time during the
Company Notice Period, suspend Employee’s duties for the remainder of the
Company Notice Period, as long as the Company continues to employ and pay
compensation to Employee, including benefits and equity vesting, throughout the
Company Notice Period.
6.3Death or Disability. Notwithstanding Section 2 above, in the event of the
death of Employee or disability of Employee that prevents Employee from
performing the Essential Job Functions of his or her position (even with a
Reasonable Accommodation) during the Employment Term, (i) Employee shall incur a
Separation from Service and this Agreement shall immediately and automatically
terminate, (ii) the Company shall pay Employee (or in the case of death,
Employee’s designated beneficiary) Base Salary and accrued but unpaid bonuses,
in each case up to the date of Separation from Service and (iii) one hundred
percent (100%) of Employee’s Equity Awards shall become fully vested and
exercisable; and Employee shall be entitled to exercise such Equity Awards (if
exercisable) in accordance with Section 7.6 below. None of Employee, his or her
beneficiary or his or her estate shall be entitled to any severance benefits set
forth in Section 7 below if Employee’s Separation from Service occurs as a
result of Employee’s death or disability. In the event of the disability of
Employee, the Parties shall comply with applicable federal, state and local law.
For purposes of this Section 6.3, “Essential Job Functions” and “Reasonable
Accommodation” shall have the meanings of these terms under applicable
5



--------------------------------------------------------------------------------



law, and shall be interpreted to grant Employee the same, and no greater, rights
and responsibilities provided by applicable law.
6.4Survival. Each of the Non-Disclosure and Invention Agreement and the
Non-Solicitation Agreement described in Section 8 below and attached hereto as
Exhibit A and Exhibit B, respectively, shall survive the termination of this
Agreement.
7.Severance and Other Rights Relating to Separation from Service and Change in
Control.
7.1Separation from Service by the Company without Cause or by Employee for Good
Reason. If the Company initiates Employee’s Separation from Service without
Cause or if Employee initiates Employee’s Separation from Service for Good
Reason, then subject to the conditions described in Section 7.3 below, the
Company shall provide Employee the following payments and other benefits:
(a)(i) Salary continuation for a period of twelve (12) months at Employee’s then
current Base Salary, which shall commence on the first payroll date that is on
or that immediately follows the sixtieth (60th) day following the Separation
from Service; (ii) any accrued but unpaid Base Salary as of the Separation from
Service; and (iii) any earned, awarded and accrued, but unpaid, bonus as of the
Separation from Service, all on the same terms and at the same times as would
have applied had Employee not incurred a Separation from Service.
(b)If Employee elects COBRA coverage for health and/or dental insurance in a
timely manner, the Company shall pay the monthly premium payments for such
timely elected coverage (consistent with what was in place at the Separation
from Service) when each premium is due until the earliest of the following: (i)
twelve (12) months from the Separation from Service; (ii) the date Employee
obtains new employment that offers health and/or dental insurance that is
reasonably comparable to that offered by the Company; or (iii) the date COBRA
continuation coverage would otherwise terminate in accordance with the
provisions of COBRA. Thereafter, health and dental insurance coverage shall be
continued only to the extent required by COBRA and only to the extent Employee
timely pays the premium payments himself or herself.
(c)Within thirty (30) days of the Separation from Service, the Company shall pay
Employee Ten Thousand Dollars ($10,000) towards the cost of an outplacement
consulting package for Employee.
(d)The time vesting and exercisability of one hundred percent (100%) of
Employee’s Equity Awards shall accelerate by a period of twelve (12) months; and
Employee shall be entitled to exercise such Equity Awards (if exercisable) in
accordance with Section 7.6 below. For purposes of Performance Awards, Employee
shall be treated under this Section 7.1(d) as having remained in service for an
additional twelve (12) months following actual Separation from Service, provided
that Performance Awards shall not become vested or earned solely as a result of
this Section 7.1(d), and such vesting and earning shall remain subject to the
attainment of all applicable performance goals, and such Performance Awards, if
and to the extent they become vested or earned, shall be payable at the same
time as under the applicable award agreement.
7.2Change in Control. The Board has determined that it is in the best interests
of the Company and its stockholders to ensure that the Company will have the
continued dedication of Employee, notwithstanding the possibility, threat or
occurrence of a Change in Control. The Board believes it is imperative to
diminish the inevitable distraction of Employee by virtue of the personal
6



--------------------------------------------------------------------------------



uncertainties and risks created by a pending or threatened Change in Control, to
encourage Employee’s full attention and dedication to the Company currently and
in the event of any threatened or pending Change in Control and to provide
Employee with compensation and benefits arrangements upon a Change in Control
that ensure that the compensation and benefits expectations of Employee will be
satisfied and that are competitive with those of other similarly-situated
companies. Therefore, in order to accomplish these objectives, the Board has
caused the Company to include the provisions set forth in this Section 7.2.
(a)Change in Control Defined. “Change in Control” means, and shall be deemed to
have occurred if, on or after the Effective Date, (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) or group acting in concert, other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company acting in such
capacity or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then outstanding voting securities, (ii) during any twelve (12)-month period,
individuals who at the beginning of such period constitute the Board and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the consummation of
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (iv) the sale or
disposition by the Company of (in one (1) transaction or a series of related
transactions) all or substantially all of the Company’s assets.
(b)Acceleration of Vesting of Equity Awards.
(i)Upon a Change in Control, the time vesting and exercisability of one hundred
percent (100%) of Employee’s Equity Awards shall immediately accelerate by a
period of twelve (12) months, provided that this Section 7.2(b)(i) shall apply
to Performance Awards such that if the applicable performance period is
scheduled to end within twelve (12) months following the Change in Control, the
Performance Award shall be deemed to have been fully vested and earned as of the
Change in Control based upon the greater of (A) an assumed achievement of all
relevant performance goals at the “target” level or (B) the actual level of
achievement of all relevant performance goals as of the Change in Control.
(ii)If within four (4) months before or twelve (12) months after a Change in
Control, Employee incurs a Separation from Service initiated by the Company (or
a successor) without Cause or initiated by Employee for Good Reason, then one
hundred percent (100%) of Employee’s Equity Awards shall become fully vested and
exercisable; and Employee shall
7



--------------------------------------------------------------------------------



be entitled to exercise such Equity Awards (if exercisable) in accordance with
Section 7.6 below. Performance Awards shall be deemed to have been fully vested
and earned under this Section 7.2(b)(ii) based upon the greater of (1) an
assumed achievement of all relevant performance goals at the “target” level or
(2) the actual level of achievement of all relevant performance goals as of the
Change in Control.
7.3Conditions Precedent. The Company’s obligations to Employee described in
Sections 7.1 and 7.2 above are contingent on Employee’s delivery to the Company
of a signed waiver and release of claims against the Company and its Affiliates
in a form reasonably satisfactory to the Company within twenty-one (21) days (or
forty-five (45) days to the extent required by applicable law) after the day on
which the Company provides the release to Employee, and not revoking such
release (if a right to revocation exists under applicable law). Moreover,
Employee’s rights to receive ongoing payments and benefits pursuant to
Sections 7.1 and 7.2 above (including the right to ongoing payments under the
Company’s equity compensation plans) are conditioned on Employee’s ongoing
compliance with his or her obligations as described in Section 8 below, and
Company may set off any such payments or benefits, except to the extent
prohibited by law, in the event of Employee’s failure to comply with any such
obligations. Any cessation by the Company of any such payments and benefits
shall be in addition to, and not in lieu of, any and all other remedies
available to the Company for Employee’s breach of his or her obligations
described in Section 8 below.
7.4No Severance Benefits. Employee shall not be entitled to any severance
benefits if Employee initiates Employee’s Separation from Service without Good
Reason or if the Company initiates Employee’s Separation from Service with
Cause; provided, however, that Employee shall be entitled to (i) Base Salary
prorated through the Separation from Service; and (ii) medical coverage and
other benefits required by law and plans (as provided in Section 7.5 below).
7.5Benefits Required by Law and Plans. In the event of Employee’s Separation
from Service, Employee shall be entitled to medical and other insurance coverage
or other benefits, if any, as is required by law and, to the extent not
inconsistent with this Agreement, to receive such additional benefits as
Employee may be entitled under the express terms of applicable benefit plans
(other than bonus or severance plans) of the Company or its Affiliates.
7.6Exercise Period of Equity Awards after Separation from Service.
Notwithstanding any provision of this Agreement or any applicable Equity Award
agreement to the contrary, (i) in the event of Employee’s Separation from
Service initiated by the Company without Cause or by Employee for Good Reason or
due to Employee’s disability or death, Employee’s vested and exercisable Equity
Awards shall remain exercisable (if exercisable) until the earlier of two (2)
years from such Separation from Service or the latest date on which those Equity
Awards expire or are eligible to be exercised under the applicable award
agreements, determined without regard to such Separation from Service and (ii)
in the event of Employee’s Separation from Service initiated by the Company for
Cause or by Employee without Good Reason, the exercise periods of Employee’s
Equity Awards shall continue to be governed by the terms of the applicable award
agreements.
8.Restrictions.
8.1Non-Disclosure and Invention Agreement. In consideration for employment or
continued employment by the Company, as well as the salary and additional
compensation and benefits described in this Agreement, as well as the Company’s
provision of confidential information of the Company to
8



--------------------------------------------------------------------------------



Employee, Employee has entered or shall enter into and shall comply with the
terms of the Exact Sciences Corporation Non-Disclosure and Invention Agreement
in substantially the form attached hereto as Exhibit A (the “Non-Disclosure and
Invention Agreement”).
8.2Non-Solicitation Agreement. In consideration for employment or continued
employment by the Company, as well as the salary and additional compensation and
benefits described in this Agreement, as well as the Company’s provision of
confidential information of the Company to Employee, Employee has entered or
shall enter into and shall comply with the terms of the Exact Sciences
Corporation Non-Solicitation Agreement in substantially the form attached hereto
as Exhibit B (the “Non-Solicitation Agreement”).
9.Arbitration. Unless other arrangements are agreed to by the Parties, any
disputes arising under or in connection with this Agreement, other than a
dispute in which the primary relief sought is an equitable remedy such as an
injunction, shall be resolved by binding arbitration to be conducted pursuant to
the Agreement for Arbitration Procedures of Certain Employment Disputes in
substantially the form attached hereto as Exhibit C.
10.Assignments: Transfers: Effect of Merger. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation, or pursuant to the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company. This Agreement shall not be terminated by any merger, consolidation or
transfer of assets of the Company referred to above. In the event of any such
merger, consolidation or transfer of assets, this Agreement shall be binding
upon the surviving or resulting corporation or the person or entity to which
such assets are transferred. Concurrently with any merger, consolidation or
transfer of assets referred to above, the Company shall cause any successor or
transferee unconditionally to assume, either contractually or as a matter of
law, all of the obligations of the Company hereunder. This Agreement shall inure
to the benefit of, and be enforceable by or against, Employee or Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, designees and legatees. None of Employee’s rights or obligations
under this Agreement may be assigned or transferred by Employee other than
Employee’s rights to compensation and benefits, which may be transferred only by
will or operation of law. If Employee should die while any amounts or benefits
have been accrued by Employee but not yet paid as of the date of Employee’s
death and which would be payable to Employee hereunder had Employee continued to
live, all such amounts and benefits unless otherwise provided herein shall be
paid or provided in accordance with the terms of this Agreement to such person
or persons appointed in writing by Employee to receive such amounts or, if no
such person is so appointed, to Employee’s estate.
11.No Set-off; No Mitigation Required. Except as expressly provided otherwise in
this Agreement, the obligation of the Company to make any payments provided for
hereunder and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against Employee or others. In no event
shall Employee be obligated to seek other employment or take other action by way
of mitigation of the amounts payable to Employee under this Agreement, and such
amounts shall not be reduced (except as otherwise specifically provided herein)
whether or not Employee obtains other employment.
12.Taxes. The Company shall have the right to deduct from any payments made
pursuant to this Agreement any and all federal, state and local taxes or other
amounts required by law to be withheld.
13.Code Section 409A. This Agreement is intended to comply with Code Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and
9



--------------------------------------------------------------------------------



administered to be in compliance therewith. Notwithstanding any provision of
this Agreement to the contrary, to the extent required to avoid accelerated
taxation or tax penalties under Code Section 409A, any amounts or benefits that
would otherwise be payable under this Agreement during the six (6)-month period
immediately following Employee’s Separation from Service shall instead be paid
on the first payroll date after the six (6)-month anniversary of Employee’s
Separation from Service (or Employee’s death, if earlier). For purposes of Code
Section 409A, Employee’s right to receive any installment payments pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be in the sole discretion of the Company. Notwithstanding
the foregoing, the Company shall not have any obligation to take any action to
prevent the assessment of any excise tax or penalty on any person under Code
Section 409A and the Company shall not have any liability to any person for such
tax or penalty.
14.Code Section 280G. Notwithstanding any provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or an Affiliate to Employee
or for Employee’s benefit under this Agreement or otherwise (“Covered Payments”)
constitute “parachute payments” within the meaning of Code Section 280G and
would, but for this Section 14, be subject to the excise tax imposed under Code
Section 4999 or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then
prior to making the Covered Payments, a calculation shall be made comparing (i)
the Net Benefit to Employee of the Covered Payments after payment of the Excise
Tax to (ii) the Net Benefit to Employee if the Covered Payments are limited to
the extent necessary to avoid being subject to the Excise Tax; and if the amount
calculated under (i) is less than the amount under (ii), the Covered Payments
shall be reduced to the minimum extent necessary to ensure that no portion of
the Covered Payments is subject to the Excise Tax. “Net Benefit” means the
present value of the Covered Payments net of all taxes. All determinations
required to be made under this Section 14 shall be made by the Company in its
sole discretion.
15.Miscellaneous. No amendment, modification or waiver of this Agreement or
consent to any departure thereof shall be effective unless in writing signed by
the Party against whom it is sought to be enforced. This Agreement contains the
entire Agreement that exists between the Parties with respect to the subjects
herein contained and replaces and supersedes all prior agreements, oral or
written, between the Parties with respect to the subjects herein contained.
Except as and to the extent expressly provided in this Agreement, nothing herein
shall affect any terms in the Non-Disclosure and Invention Agreement, the
Non-Solicitation Agreement, the Agreement for Arbitration Procedures of Certain
Employment Disputes or any equity compensation plans or corresponding award
agreements between the Parties now and hereafter in effect from time to time. If
any provision of this Agreement is held for any reason to be unenforceable, the
remainder of this Agreement shall remain in full force and effect. Each section
is intended to be a severable and independent section within this Agreement. The
headings in this Agreement are intended solely for convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement. This Agreement is made in the State of California and shall be
governed by and construed in accordance with the laws of said State, without
regard to principles of conflicts of law.
This Agreement may be executed in one (1) or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one (1)
and the same instrument. All notices and all other communications provided for
in this Agreement shall be in writing and shall be considered duly given upon
personal delivery, delivery by nationally reputable overnight courier or on the
third (3rd) business day after mailing from within the United States by first
class certified or registered mail, return receipt requested, postage prepaid,
all addressed to the address set forth below each Party’s signature to this
Agreement. Any Party may change its address by furnishing notice of its new
address to the other Party in writing in accordance herewith, except that any
notice of change of address shall be effective only upon receipt.
10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Employee and the Company have executed this Employment
Agreement as of the Effective Date.
EMPLOYEE

Sign name:/s/ Gisela PaulsenPrint name:Gisela PaulsenNotice address:



EXACT SCIENCES CORPORATION

Sign name:/s/ Kevin ConroyPrint name:Kevin ConroyNotice address:441 Charmany
DriveMadison, WI 53719



11

